DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/29/2021, with respect to rejections of claims 1 and 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1 and 2 under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance: 
Soma et al. (JP 2014202609 A), hereinafter “Soma” discloses fog state prediction using measured and historical weather data, and is considered by the Examiner to be the closest prior art of record.
Regarding Claim 1, Soma teaches the weather data port being configured to receive weather data collected in the forecasting region, and to transmit the weather data to the data analysis server, wherein the weather data include a humidity, a wind speed and a rainfall (Soma [0043] Further, the meteorological data input unit 1 is controlled by the processing unit 3 at each collection time point from the observation station or the like via a communication line or the like at the meteorological observation points 0 to N most recently observed up to the collection time point. Collect each observed meteorological data. In the present embodiment, the observed meteorological data is observation data of meteorological elements other than atmospheric pressure, for example, temperature, wind velocity, 
Soma, as best understood by the does not teach or suggest the long range wireless base stations each being configured to transmit and receive radio signals, to collect a strength indicator RSSI1 of the actually received radio signal, and to transmit the radio signal strength indicator RSSI1 to the data analysis server, wherein the Long range wireless base stations are built in a forecasting region, and a distance between two adjacent said Long range wireless base stations is of 5-100km; and 
the data analysis server being configured to determine an advection fog state between two said Long range wireless base stations according to the received weather data and the radio signal strength indicator RSSI1 of the radio signal transmitted and received between the two Long range wireless base stations, wherein when the RSSI1 is smaller than a forecasting threshold RSSI0 and there is no rain in the forecasting region, it is determined that advection fog is present in an area of the forecasting region defined between two said Long range wireless base stations, and an advection fog density is to be obtained; 
in which the advection fog density is obtained using an equation of:
                
                    W
                    =
                    
                        
                            
                                
                                    R
                                
                                -
                            
                             
                            ∩
                            (
                            
                                
                                    R
                                    S
                                    S
                                    I
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    R
                                    S
                                    S
                                    I
                                
                                
                                    0
                                
                            
                             
                            )
                        
                    
                
            
where, R is the rainfall, and when R≠0, the advection fog density is 0; and 
when R=0, the advection fog density is W, or a difference between RSSI1 and RSSI0; 
in which the forecasting threshold is determined using an evaluation model that
                
                    
                        
                            R
                            S
                            S
                            I
                        
                        
                            0
                        
                    
                    =
                     
                    α
                    +
                    
                        
                            
                                
                                    log
                                
                                
                                    based
                                
                            
                        
                        ⁡
                        
                            d
                        
                    
                    -
                    
                        
                            
                                
                                    log
                                
                                
                                    basex
                                
                            
                        
                        ⁡
                        
                            X
                        
                    
                    -
                    
                        
                            
                                
                                    log
                                
                                
                                    basey
                                
                            
                        
                        ⁡
                        
                            Y
                        
                    
                
             
where α is an RSSI signal distance adjustment parameter; d is the distance between two said Long range wireless base stations; based is a base for a logarithm of the distance between the Long range wireless base stations in the forecasting region; basex is a base for a logarithm of an adjustment factor for the humidity in the forecasting region; X is a value of the humidity in the forecasting region, basey is a base for a logarithm of an adjustment factor for the wind speed in the forecasting region; and Y is a value of the wind speed in the forecasting region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elkabetz et al. (US 20190340940 A1) discloses Improved Real-Time Weather Forecasting for Transportation Systems.
Wang et al. (CN 112633595 A) discloses Rainfall Station Observation Network Design Method Based on Radar Rainfall Data Mining.
Zhou (CN 111785094 A) discloses Flat Flow Fog Detecting Method, Device, Computer Device and Readable Storage Medium.
Xu et al. (CN 106950614 A) discloses an Area Automatic Weather Station H Rainfall Data Quality Control Method.
Du et al. (CN 102540277 A) Day-time Land Radiation Fog Detecting Method, Involves Identifying Low And Medium Fog Object When Average Value Is Greater Than Preset Threshold Value Based On Specific Formula, And Detecting Fog Of Reserved Object

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        02/24/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863